Citation Nr: 1500356	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  09-38 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for bilateral hearing loss.

2.  Entitlement to a rating in excess of 40 percent for degenerative disk and joint disease of the lumbar spine, associated with Reiter's syndrome.

3.  Entitlement to a rating in excess of 30 percent for degenerative disk and joint disease of the cervical spine, associated with Reiter's syndrome.

4.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the left knee, associated with Reiter's syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to May 1973.

These matters initially came before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In that decision, the RO denied entitlement to a rating in excess of 20 percent for bilateral hearing loss and denied entitlement to a rating in excess of 40 percent for Reiter's syndrome.

A Decision Review Officer (DRO) discontinued the 40 percent rating for Reiter's syndrome, effective from June 18, 2007 (the date the Veteran filed his current claim for an increased rating) by way of a September 2009 decision.  The single 40 percent rating for Reiter's syndrome was replaced by three separate ratings for disabilities associated with Reiter's syndrome: a 40 percent rating for degenerative disk and joint disease of the lumbar spine; a 30 percent rating for degenerative disk and joint disease of the cervical spine ; and a 10 percent rating for degenerative joint disease of the left knee.  Hence, the issues on appeal are as listed on the title page of this decision.

The DRO also granted a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, effective from December 12, 2008, by way of the September 2009 decision.  There is no indication that the Veteran has expressed any disagreement with the decision that granted his TDIU rating.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (notice of disagreement (NOD) regarding disability compensation level [effective date] separate from prior NOD regarding issue of service connection); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Consequently, the Board does not have jurisdiction to address any downstream element associated with the TDIU rating.
In June 2013, the Board remanded these matters for further development.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and the Virtual VA claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

An April 2013 VA rheumatology outpatient treatment note reveals that the Veteran was scheduled for follow up treatment for his orthopedic disabilities in 3 months. The most recent VA treatment records in the file are from the VA Palo Alto Health Care System and are dated to May 2013.  Thus, it appears that there are additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

The evidence reflects that the Veteran has received treatment for some of his claimed disabilities from Kaiser Permanente and that he has been in receipt of disability benefits from the State of California for some of his claimed disabilities. Hence, there may be records associated with his disability claim that are relevant to the issues on appeal.

When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and of the need to provide a release to obtain the records.  If the Veteran does not provide the release, VA must ask the Veteran to obtain the records.  38 C.F.R. § 3.159(e)(2).  These steps have not yet been taken with respect to any relevant treatment records from Kaiser Permanente and the State of California.  As such records reportedly relate to treatment for some of the Veteran's claimed disabilities, they are directly relevant to the issues on appeal.  Thus, a remand is also necessary to attempt to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the file all records of the Veteran's treatment for hearing loss, a back disability (and any associated neurologic impairment), a neck disability (and any associated neurologic impairment), a left knee disability, and Reiter's syndrome from the VA Palo Alto Health Care System dated from May 2013 through the present ; and all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  The Veteran shall be asked to complete any necessary authorizations for VA to obtain all records pertaining to his claim for disability benefits from the State of California and all records of his treatment for hearing loss, a back disability (and any associated neurologic impairment), a neck disability (and any associated neurologic impairment), a left knee disability, and Reiter's syndrome from Kaiser Permanente.  All efforts to obtain these records must be documented in the file.

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be advised to obtain the records and submit them to VA.  If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims.

3.  If a benefit on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

